The Honorable Armil O. Curran State Representative 210 West Main Clarksville, AR 72830-3019
Dear Representative Curran:
This is in response to your request for an opinion on whether A.C.A. § 26-60-102(10) (Cum. Supp. 1993) exempts first time home buyers financing their home with the Farmers Home Administration (FmHA) (with a sale price of less than $50,000) from paying the real property transfer tax.
In my opinion, the answer to your question is "no."
Arkansas Code Annotated Section 26-60-102 (Cum. Supp. 1993) sets out the real property transfers that are exempt from the real property transfer tax imposed by A.C.A. § 26-60-105 (Cum. Supp. 1993). Section 26-60-102(10) exempts the following transfers:
  Instruments conveying a new home financed by the Federal Housing Administration or Department of Veterans Affairs if the sale price of the home is fifty thousand dollars ($50,000) or less and the seller files with the county recorder of deeds a sworn statement by the buyer stating that neither the buyer nor the spouse of the buyer has owned a home within three (3) years of the date of closing and also stating the sale price of the home;
The above language exempts first time home buyers financing a home with a sale price of less than $50,000 with the Federal Housing Administration (FHA) or the Department of Veterans Affairs (VA), but it does not exempt such individuals financing their homes with the Farmers Home Administration (FmHA). As there is no indication in the language of the provision that the exemption should be extended to other similar transfers, I must conclude that it applies only to the transfers specified therein.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh